PER CURIAM
James R. Lake ("Lake") appeals the motion court's denial of his Rule 24.035 motion without an evidentiary hearing. Lake pleaded guilty to first-degree assault and first-degree robbery and was sentenced to two concurrent sentences of twenty years in prison. In his sole point on appeal, Lake argues that the motion court clearly erred in denying his Rule 24.035 motion without an evidentiary hearing because plea counsel was ineffective for failing to properly advise Lake about a self-defense claim. The record clearly refutes Lake's claim that his guilty plea was involuntary or unknowing.
We have reviewed the briefs of the parties and the record on appeal and find no *200error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).